UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedMarch 31, 2013 oTransition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:000-52690 ROCKDALE RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Colorado 86-1061005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11044 Research Blvd., Suite A-200 Austin, Texas78759 (Address of principal executive offices, including Zip Code) (512) 795-2300 (Issuer’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one). Large accelerated filer oAccelerated filero Non-accelerated filer oSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 13,983,041 shares of common stock as of May 9, 2013. Table of Contents TABLE OF CONTENTS Part I Financial Information Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4. Controls and Procedures 11 Part II Other Information Item 6. Exhibits 12 Signatures 13 Table of Contents PART I Item 1. Financial Statements ROCKDALE RESOURCES CORPORATION (FORMERLY ART DESIGN, INC.) BALANCE SHEETS (Unaudited) March 31, 2013 December 31, 2012 ASSETS Current assets Cash $ $ Accounts receivable-related party, net - Other current assets Total current assets Property & equipment Oil and gas, on the basis of full cost accounting Proved properties Unproved properties and properties under Development, not being amortized Furniture, equipment & software Less accumulated depreciation ) ) Net property and equipment Other Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accounts payable - related party - Accrued liabilities Deferred rent Note payable - related party - - Total current liabilities Deferred Rent Asset retirement obligations Total Liabilities Stockholders' Equity (Deficit) Preferred stock, $.10 par value; 1,000,000 shares authorized; No shares issued & outstanding Common stock, $.001 par value; 50,000,000 shares authorized; 13,483,041 and 17,159,748 shares issued and outstanding Additional paid in capital Treasury stock: 0 and 20,000 shares respectively ) Accumulated deficit ) ) Total Stockholders' Equity (Deficit) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Table of Contents ROCKDALE RESOURCES CORPORATION (FORMERLY ART DESIGN, INC.) STATEMENT OF EXPENSES (Unaudited) Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Oil and Gas sales - Lease Operating expense - Production Tax - General & administrative expenses Bad debt - Depreciation, depletion and amortization Asset retirement obligation accretion - Total Expenses Loss from operations ) ) Net loss from continuing operations before taxes ) ) Net Income (Loss) ) ) Loss per share (Basic and fully diluted) ) - Weighted average number of common shares outstanding The accompanying notes are an integral part of these unaudited financial statements. 4 Table of Contents ROCKDALE RESOURCES CORPORATION (FORMERLY ART DESIGN, INC.) STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2013 Three Months Ended March 31, 2012 Cash Flows from Operating Activities Net loss $ ) $ ) Adjustment to reconcile net loss to net cash provided by/(used in) operating activities: Depreciation and amortization ARO accretion - Bad debt expense - Changes in operating assets and liabilities Accounts receivable – related party - Other assets ) Accounts payable ) Accounts payable - related party Accrued Liabilities Deferred rent ) - Net cash flows from operating activities ) ) Cash Flows from Investing Activities Purchase of property and equipment - ) Capital expenditures on oil and gas properties ) - Cash flows from investing activities: ) ) Cash Flows from Financing Activities Amounts borrowed from related parties - Cash flows from financing activities - Net change in cash and cash equivalents ) Cash and cash equivalents Beginning of period End of period $ $ NON-CASH FINANCING DISCLOSURES Accrual for purchase of treasury shares (Note 5) $ $
